t c no united_states tax_court common cause petitioner v commissioner of internal revenue respondent docket no filed date p an organization exempt from federal_income_tax receives payments from the rental of its mailing list in each of p's list rental transactions the mailer's rental payment compensates p for the mailer's use of p's list and also compensates a list broker a list manager and a computer house for their participation in the transaction r determined that p's mailing list rental activities constitute an unrelated_trade_or_business and that the list broker the list manager and the computer house are p's agents for the purpose of carrying on that business r further determined that p's income from the rental of its mailing list is this case was consolidated for trial purposes only with planned parenthood fedn of am inc v commissioner tcmemo_1999_206 in which an opinion is also being issued today unrelated_business_taxable_income pursuant to sec_512 i r c p contends that it is not engaged in such a business and that in any event such payments are royalties that are excluded from unrelated_business_taxable_income pursuant to sec_512 i r c held excepting the portion of the list rental payment that compensates the list broker or the list manager in its capacity as list broker the mailer's list rental payment in each list rental transaction is a royalty that is excluded from unrelated_business_taxable_income pursuant to sec_512 b i r c held further the list brokerage activities are not royalty-related activities held further the list brokers and the list manager in its capacity as list broker do not act as p's agents consequently the list brokerage activities and any compensation received by the list brokers or the list manager in its capacity as list broker are not attributable to p albert g lauber jr milton cerny lloyd h mayer julie w davis and carl s kravitz for petitioner dianne i crosby and bettie n ricca for respondent wells judge respondent determined deficiencies in petitioner's federal income taxes as follows year deficiency dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues presented by the parties include whether for purposes of the unrelated_business_income_tax provisions of sec_511 petitioner is carrying on a list rental business that is not substantially related to its exempt_purpose if so whether the list brokers list manager and computer house used by petitioner are agents of petitioner for the purpose of carrying on such a business and whether the mailer's list rental payments are royalties that are excluded from unrelated_business_taxable_income pursuant to sec_512 findings_of_fact some of the facts and certain exhibits have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case petitioner is a corporation with its principal office in washington district of columbia petitioner is exempt from federal_income_tax as an organization described in sec_501 petitioner was formed for the purpose of improving governmental institutions processes and policies by making them more responsive to the needs of the nation and the will of its citizens petitioner maintains a list of names and addresses of its members donors and other supporters collectively supporters to whom it regularly sends mail master list the master list also contains other information about the supporters including their gender and the frequency recency and amount of contributions that each supporter has made to petitioner petitioner communicates by direct mail with its supporters the master list is kept on large computerized databases that petitioner regularly maintains and updates because it is very valuable petitioner builds its master list by acquiring new names and addresses and guards its master list against misuse from the master list petitioner creates another list that contains names addresses and other limited information about a segment of petitioner's supporters rental list petitioner's master and rental lists are intangibles in which petitioner has ownership rights petitioner's master and rental lists are valuable because they are collections of names and addresses of people with similar characteristics such as willingness to respond to solicitations received by mail and interest in supporting certain types of tax-exempt organizations petitioner makes its rental list available for rent or exchange with other organizations the direct mail and mailing list industry has its own industry standards and trade practices in structuring its list rental transactions petitioner abides by the trade practices of the mailing list industry and arranges its transactions roughly on the same terms and conditions that are standard in the industry in a list rental transaction the party mailer seeking to send mail to the individuals or entities named on a list mailing list pays the owner of the mailing list list owner or owner for the one-time right to send mail to the named individuals or entities if any of the named individuals or entities to which the mailer has mailed responds to the mailing the mailer then owns that name and can continue to send that named individual or entity additional mail if the named individual or entity does not respond to the one-time mailing the mailer may not directly send mail to that named individual or entity again list owners seed their mailing lists with names and addresses of their employees or of the employees of their list managers to make sure that such unauthorized mailings do not occur petitioner's rental list is stored at triplex direct marketing corp triplex a professional computer service business that stores and maintains computer databases for mailing lists from petitioner's rental list triplex produces a copy on labels or magnetic tape for mailers although petitioner has used triplex's services since the early 1980's a written contract between petitioner and triplex does not exist triplex corresponds with petitioner regarding the fees it charges for computer services triplex provides similar services to both nonprofit and commercial entities on the same terms petitioner retains the services of names in the news names a professional list manager and list broker that regularly handles both nonprofit and commercial mailing lists as petitioner's list manager names promotes list rental transactions involving petitioner's rental list via distribution of data cards printed cards providing basic information as to price per thousand and all other list rental information for a given list solicitations and personal sales calls directed at list brokers and potential customers names pays all costs of promoting and marketing petitioner's rental list and does not charge petitioner additional fees for such services petitioner reviews all data cards containing significant new information in addition to promoting and marketing petitioner's rental list names coordinates any rental transactions involving petitioner's rental list no written contract exists between petitioner and names however the form language on names' list orders during and states we will bill mailer on behalf of list owner payment less commission will be made upon receipt of payment from the mailer we act only as agent for the list owner in these transactions during names changed that language to state we will bill mailer on behalf of list owner payment less commission will be made upon receipt of payment from the mailer we act only as agent for the 1ist owner or the mailer in these transactions names can also act for the mailer as a list broker the activities of a list broker include searching advertisements and databases for appropriate list offerings for the mailer to rent coordinating the rental transaction on behalf of the mailer collecting payment from the mailer to remit to the list manager or list owner and analyzing the results of the mailing to determine whether it was successful the same list broker does not participate in every transaction rather each mailer chooses its own list broker to act on its behalf in a typical list rental transaction involving petitioner's rental list the mailer contacts names either directly or through a list broker and submits a proposed list rental order ifa mailer contacts petitioner directly petitioner refers that mailer to names along with the list order the mailer indicates the time of the mailing and encloses a copy of the materials to be sent names either disapproves the order because it is inconsistent with the standing instructions provided by petitioner or forwards the order to petitioner for final approval upon receiving approval names arranges with triplex to fill the order triplex produces a copy of the rental list according to the mailer's specifications and sends it to the mailer's mail house petitioner divides its rental list into three specific segments and on names' recommendation charges a different base price for each segment a mailer rents the names of current members and donors for dollar_figure per big_number names former members and donors for dollar_figure per big_number names or nonmember donors for dollar_figure per big_number names the base price includes a percent list management commission retained by names anda percent list brokerage commission retained by either the independent list broker or by names if the mailer is not using an independent list broker the base price also includes a fee of dollar_figure running fee remitted by names to triplex to pay for the computer charges incurred in producing the copy of petitioner's rental list it is standard in the mailing list industry to include the management commission brokerage commission and running fees in the base price the commissions paid to names and the list brokers are within the range of usual and customary amounts paid for such services for an additional cost a mailer can further customize its order for an extra fee per big_number names a mailer can request that the names it rents be selected by certain other criteria selection criteria special selections include gender ethnicity state and zip code petitioner includes the special selection information on its data cards triplex actually performs the special selections triplex charges different fees for performing different special selections and regularly notifies petitioner of the fees for such selections petitioner offers the special selections to mailers at the same price that triplex charges petitioner the mailer also determines the type of media on which it receives petitioner's rental list for the base price the mailer receives the rental list printed on cheshire labels ungummed labels that are affixed by machine for an extra fee the mailer can receive the rental list on pressure-sensitive labels or on magnetic tape triplex charges petitioner extra fees for the provision of the rental list on the different media petitioner offers such media options to the mailer and charges the mailer as media fees the same amount which triplex charges petitioner a mailer determines the way the rental list is shipped and depending on the mailer's choice triplex charges petitioner a shipping fee petitioner charges the mailer a shipping fee equal to the amount that triplex charges petitioner as is standard in the industry the mailer is billed and payment is collected by the following process after filling an order triplex bills names for the fees associated with filling the order including running special selection media and shipping fees names then bills the mailer or the mailer's list broker if the mailer uses an independent list broker the bill is for the listed base price plus any special selection media and shipping fees less the 10-percent list brokerage commission which was included in the base price before it sends the bill to the mailer the list broker adds its commission to the bill the mailer pays the list broker the full price reflected on the bill that the mailer receives the list broker deducts its commission and remits the remaining payment to names if names acts as the list broker in the transaction the bill sent to the mailer includes the full base price including the 10-percent list brokerage commission plus any special selection media and shipping fees and the mailer remits the full payment directly to names after receiving payment from the mailer or its list broker names deducts its commission pays triplex its fees and remits the remainder to petitioner if a mailer cancels its order it is required to pay a processing fee of dollar_figure the fee is retained by names list rental transactions are carried on continuously during and petitioner's gross_receipts base price less commissions triplex's running fees and other miscellaneous fees from its list rental transactions were dollar_figure and dollar_figure respectively for and petitioner timely filed forms return of organization exempt from income_tax and forms 990-t exempt_organization business income_tax return petitioner did not report on either return the income it received from its mailing list transactions rather petitioner reported such income as nontaxable royalty and or related non-trade-or- business income on forms disclosure statement filed as attachments to its and forms 990-t for petitioner's gross_receipts base price less commissions triplex's running fees and other miscellaneous fees from its list rental transactions were dollar_figure for petitioner timely filed a form_990 but did not file a form 990-t opinion sec_511 imposes the unrelated_business_income_tax ubit on the unrelated_business_taxable_income ubti of certain tax-exempt organizations sec_512 defines ubti as follows sec_512 unrelated_business_taxable_income a definition ---for purposes of this title-- general_rule --except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b accordingly income is ubti if it arises from a regularly carried-on trade_or_business that is not substantially related to the organization's tax-exempt purpose see sec_1_513-1 income_tax regs royalties however are excluded from ubti pursuant to sec_512 see 86_f3d_1526 9th cir affg tcmemo_1993_199 and revg on another issue 103_tc_307 94_tc_60 dav iit revd on other grounds 942_f2d_309 6th cir neither the code nor the regulations define the term royalty for ubti purposes instead sec_1_512_b_-1 income_tax regs provides that whether a particular item_of_income falls within any of the modifications provided in sec_512 b shall be determined by all the facts and circumstances of each sec_512 provides sec_512 modifications --the modifications referred to in subsection a are the following there shall be excluded all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income case petitioner bears the burden of proving that the list rental payments are royalties that are excluded from ubti pursuant to sec_512 see rule a in the instant case respondent contends that in each of the list rental transactions the mailer's entire payment including the amounts paid to the list brokers names and triplex constitutes ubti to petitioner because petitioner regularly carries on a list rental business that is not substantially related to its exempt_purpose in that regard respondent contends that the list brokers names and triplex are petitioner's agents for the purpose of carrying on the list rental business petitioner disputes respondent's contentions and additionally contends that the mailers' payments are excluded from ubti as royalties pursuant to sec_512 before addressing respondent's trade_or_business and agency arguments we address the royalty issue in the instant case the parties accept the definition of a royalty found in revrul_81_178 1981_2_cb_135 in revrul_81_178 1981_2_cb_135 the internal_revenue_service sought to clarify the definition of royalty for purposes of sec_512 the ruling deals with two different factual situations in the first situation various businesses pay the taxpayer an exempt_organization for the right to use the taxpayer's symbols and the signatures and likenesses of its members in promoting their products see id in the second situation the businesses pay the taxpayer in return for its members' making appearances in endorsement of the businesses' continued additionally the parties agree that petitioner's rental list is a valuable intangible however the parties disagree as to whether any portion of the list rental transaction constitutes compensation_for goods and services the parties further disagree as to whether the presence of any compensation_for goods and services in the list rental payment precludes royalty treatment pursuant to sec_512 for any portion of the list rental payment the issue has been the subject of much litigation see 650_f2d_1178 dav i affd after remand 704_f2d_1570 fed cir disabled am veterans v commissioner supra sierra club inc v commissioner t c continued products see id c b pincite the ruling provides in pertinent part to be a royalty a payment must relate to the use of a valuable right payments for_the_use_of trademarks trade names service marks or copyrights whether or not payment is based on the use made of such property are ordinarily classified as royalties for federal tax purposes on the other hand royalties do not include payments for personal services id citations omitted in the first situation the ruling concludes that because the exempt_organization receives payment solely for_the_use_of its intangibles the payment is a royalty see id in the second situation the ruling concludes that because the organization receives payment for the services of its members in endorsing products the payment is not a royalty see id memo we discuss each of those cases in more detail below rarlier cases disabled american veterans in dav i the exempt_organization engaged in the rental of its mailing list but unlike petitioner the organization itself performed all of the list management and list fulfillment functions on the guestion of whether the list rental payments were royalties the court of claims concluded that the list rentals were the product of extensive business activity by dav and did not fit within the types of 'passive' income set forth in sec_512 disabled am veterans v united_states f 2d pincite the court found that the payments were more akin to rent from the use of personal_property than to royalties and held that the income from the transaction was not excluded from ubti under sec_512 see id pincite0 in dav ii the same exempt_organization that appeared before the court of claims in dav i appeared before this court however a different taxable_year was in issue although dav ii involved the same parties and legal issues as dav i we concluded that the issuance of revrul_81_178 supra had changed the legal climate consequently we held that collateral_estoppel did not apply see disabled am veterans v commissioner supra pincite relying on the definition of royalty contained in revrul_81_ supra we concluded that there is no distinction between active and passive royalties for sec_512 purposes see disabled am veterans v commissioner supra pincite we also made it clear that we could distinguish payments for_the_use_of an intangible which constitute a royalty from payments for advertising compensation_for services or other profits masquerading as royalties see id pincite the court_of_appeals for the sixth circuit reversing the decision of this court held that the issuance of revrul_81_178 supra was not a sufficient change_of legal climate to preclude collateral_estoppel see disabled am veterans v commissioner f 2d pincite sierra club the issue of whether income from a mailing list transaction is ubti arose again in sierra club inc v commissioner tcmemo_1993_199 unlike the exempt_organization in dav i and dav ii the exempt_organization in sierra club did not itself perform any of the list management or list fulfillment functions rather as in the instant case a professional list manager performed all list management functions and a computer house performed all list fulfillment functions on cross-motions for summary_judgment we held that the payment received by the exempt_organization was at least in part a royalty we rejected the commissioner's argument that royalties in the context of sec_512 b meant only those earned passively we also held however that an issue of fact existed regarding whether any part of the list rental transaction price specifically the fees for special selections media and shipping was payment for goods and services before appeal the parties in sierra club settled the issue of whether any part of the list rental payment was for goods or substantial services provided in connection with the rental transactions see sierra club inc v commissioner t c pincite in affirming our decision as to the royalty issue the court_of_appeals for the ninth circuit held that the term royalty as it 1s used in sec_512 is by definition ‘passive’ and thus cannot include compensation_for services rendered by the owner of property sierra club inc v commissioner f 3d pincite additionally the court reasoned that because the exempt_organization did not itself provide any services to the mailer the entire amount it actually received was a royalty for ubit purposes see id pincite6 royalty-related activity or services in the instant case we must decide whether any part of the mailing list rental payments constitutes compensation to petitioner for goods or services in each mailing list rental ‘ this is the same issue that the parties settled in dav ii continued transaction the mailer's rental payment compensates petitioner for the mailer's use of petitioner's list and also compensates names triplex and the list brokers for their participation in the transaction certain of these activities exploit and protect the intangible ie the list we have held that the owner of an intangible may engage in certain activities to exploit and protect the intangible which do not change the nature of the payment received see 18_tc_586 payment to the owner of the intangible was a royalty even though the owner reserved the right to supervise the advertising marketing and quality of the product which was to bear the trademarked name see also mississippi state univ alumni inc v commissioner tcmemo_1997_397 review of marketing material and endorsement of an affinity credit card program bearing the name of an exempt_organization were not services provided to the card issuing company to hold otherwise it seems to us would require us to hold that any activity on the part of the owner of intangible_property to obtain a royalty renders the payment for_the_use_of that right ubti and not a royalty sierra club inc v commissioner f 3d pincite accordingly in the instant case we carefully continued and sierra club and that the courts therefore did not have before them scrutinize the activities of each of the parties compensated in the list rental transaction to ascertain whether they are undertaken to exploit or protect petitioner's list hereinafter we refer to activities which are undertaken to exploit or protect the list as royalty-related activities names in a list rental transaction names' activities as list manager include promoting list rental transactions involving petitioner's rental list via distribution of data cards solicitations and personal sales calls directed at list brokers and potential customers approving or disapproving all list rental orders from mailers by applying petitioner's standing instructions or forwarding the order to petitioner for final approval arranging with triplex to fill the order billing the mailer or the mailer's list broker paying triplex the amounts it is owed and remitting payment to petitioner in the context of the list rental transaction a list owner has certain intangible information regarding the individuals and entities whose names and addresses appear on its list specifically the list owner knows that such individuals and entities are responsive to direct mail and willing to support certain tax-exempt organizations to exploit that knowledge the list owner must first let others know that the list is available in the instant case that is accomplished through the promotional efforts of names accordingly we conclude that names' activities in distributing data cards and other forms of advertising directed to list brokers and potential mailers on petitioner's behalf are royalty-related activities additionally to protect the value of its mailing list a list owner will not allow the individuals and entities whose names appear on the list to receive mail that the list owner considers objectionable accordingly the list owner must engage in activities to ensure that the list is rented only to appropriate mailers consequently we conclude that names’ activities in clearing with petitioner all list orders either by applying petitioner's standing instructions or by directly communicating with petitioner are royalty-related activities to exploit its intangible and convey it to the user the list owner must also render it in tangible form in the list rental context that is accomplished by producing a copy of the list for the mailer consequently we conclude that names' activities in forwarding the order to triplex for fulfillment and obtaining from triplex a copy of the rental list are royalty- related activities finally the owner of the intangible is entitled to be paid for its use accordingly we conclude that names' activities in billing the mailer paying triplex and remitting payment to petitioner are royalty-related activities on the basis of the foregoing we conclude that all of the activities in which names engages are royalty-related activities petitioner petitioner does not directly engage in any significant activities with regard to a rental list transaction the only activities in which petitioner directly engages are review of the data cards and approval of list rental transactions as we discussed above the data cards are the means by which names promotes and advertises petitioner's rental list review of promotional and advertising material by the owner of an intangible is not inconsistent with royalty treatment see wm j lemp brewing co v commissioner supra mississippi state univ alumni inc v commissioner supra similarly as we discussed above petitioner's review of all list rental transactions is part of the protection of the list consequently we conclude that all of the activities in which petitioner directly engages are royalty-related activities triplex triplex's activities include printing a copy of petitioner's list on the medium chosen by the mailer performing the special selections chosen by the mailer and shipping the completed order to the mailer as we discussed above producing an intangible in tangible form is necessary for the exploitation of the intangible mailers that order petitioner's list on magnetic tape instead of for example on cheshire labels still receive only the one- time right to mail to the names and addresses on the rental list it appears to us that the medium itself is of little or no value to the mailer without the information it contains moreover the provision of the list on various media is also customary within the mailing list industry and consistent with the rental of a mailing list for one-time use only accordingly we conclude that triplex's activities in printing a copy of petitioner's list on the medium chosen by the mailer are royalty-related activities special selections are the means by which a mailer further narrows the types of individuals and entities whose names will appear on the list that the mailer orders certain mailers may prefer a list consisting of only the names of female donors while others may prefer only the names of individuals or entities within a specific state or zip code the essence of a mailer's order is the one-time right to use a portion of petitioner's mailing list we conclude that there is no significant difference between on the one hand the rental of a list consisting of all of the names of petitioner's supporters and on the other hand the rental of a list consisting of only - - petitioner's female supporters or for example ’ the rental of a list consisting of only the names of petitioner's male supporters between the ages of and who reside in a particular zip code the culling out or special selection of certain names is ancillary to the maintenance and exploitation of the list cf glen o'brien movable partition co v commissioner t c where services are performed subsidiary and ancillary to the transfer of patent rights and proprietary know- how they take on the nature of the patent rights and know-how as property' 26_tc_138 the consulting services were ancillary and subsidiary to the assignments of the inventions in other words payment for the one-time right to mail to names on a list no matter how specialized that list is is a royalty as to the shipping in order to exploit the intangible the owner ordinarily will need to send the information contained in the intangible to the user consequently we conclude that triplex's activities in shipping the list to the mailer are royalty-related activities in sum we conclude that in the course of the list rental transaction all of the activities in which triplex engages are royalty-related activities petitioner does not offer age as a special selection list brokers the activities of the list brokers include searching advertisements and databases for appropriate list offerings for the mailer to rent coordinating the rental transaction on behalf of the mailer collecting payment from the mailer to remit to the list manager or list owner and analyzing the results of the mailing to determine whether it was successful we conclude that the list brokers' activities are not royalty- related activities rather the list brokers' activities are provided solely to the mailers and solely for the mailers' convenience accordingly we conclude that the list brokers' activities are services and are not part of the royalty-related activities consequently any portion of the mailers' payments that is to compensate the list brokers for their activities in the mailing list transaction is not a royalty our inquiry as to the list brokers' services however does not end there because we hold that the portion of the mailers' payments that is related to the list brokers' activities is not a royalty we must address respondent's other arguments that the list brokers are petitioner's agents for carrying on a list as discussed below this factor is also important in deciding whether the list brokers are petitioner's agents rental business and that any services they provide and any portion of the list rental payment received by them for the rental of petitioner's list should be attributed to petitioner for purposes of calculating petitioner's ubti petitioner argues that the list brokers are independent contractors and that the services they provide and any compensation they receive for such services should not be attributed to petitioner as to whether an agency relationship exists the manner in which the parties to an agreement designate their relationship is not controlling see 198_us_424 rather the question of agency is based on the surrounding facts and circumstances of each case see id citing 172_us_602 an essential characteristic of an agency relationship is that the agent acts subject_to the principal's direction and control in re shulman trans enters inc f 2d 2d cir a n independent_contractor can be an agent if and to the extent that the contractor acts for the benefit of another and under its control in a particular transaction 125_f3d_1 lst cir affg tcmemo_1996_407 see also national collegiate athletic association v commissioner t c - - revd on other grounds 914_f2d_1417 10th cir as we stated above the list brokers act solely on behalf of the mailers the same list broker does not participate in every transaction rather each mailer chooses its own list broker to act on its behalf additionally petitioner does not exercise any control_over the list brokers or over names when it acts in its capacity as list broker petitioner directs all rental inguiries to names consequently even if a mailer or broker contacts petitioner directly petitioner has no dealing with that mailer or broker moreover although the list broker's commission is factored into the base price that is listed on the data cards describing petitioner's rental list the bill sent by names includes a list broker's commission only where names acts as the list broker if the mailer uses an independent list broker names sends that list broker a bill that does not include a list broker's commission accordingly it remains the list broker's choice whether to charge the mailer any list brokerage commission on the basis of the foregoing we conclude that the list brokers and names when it is acting in its capacity as list broker are not agents of petitioner and therefore neither their activities nor the compensation that they receive for those activities can be attributed to petitioner consequently the list brokerage activities do not change the character of the remainder of the mailers' list rental payments in sum we hold that with the exception of the list brokerage activities which are not attributable to petitioner all of the activities in which the parties to the list rental transaction engage are royalty-related activities consequently with the exception of the list brokerage commissions which are not attributable to petitioner the mailer's list rental payment in each list rental transaction is a royalty which is excluded from ubti under sec_512 our holdings obviate the need to address respondent's trade_or_business arguments respondent's remaining arguments no written licensing agreement respondent contends that the list rental payments are not royalties because there is no written licensing agreement between petitioner and names or triplex we conclude that even though there is no written_agreement termed a licensing agreement the terms and conditions of the transaction between the mailer and petitioner reguire the mailer to receive only a one-time right to use the information contained on petitioner's rental list accordingly we conclude that each mailing list transaction represents a separate licensing of petitioner's list by the mailer and that the absence of a written licensing agreement does not prevent the mailer's list rental payment from being a royalty sec_513 h finally respondent argues that the enactment of sec_513 precludes a conclusion that the list rental payment is a royalty the relevant parts of sec_513 provide sec_513 certain distributions of low_cost_articles without obligation to purchase and exchanges and rentals of member lists -- in general --in case of an organization which is described in sec_501 and contributions to which are deductible under paragraph or of sec_170 the term unrelated_trade_or_business does not include-- b any trade_or_business which consists of-- exchanging with another such organization names and addresses of donors to or members of such organization or renting such names and addresses to another such organization sec_513 provides a safe_harbor for the rental and exchange of mailing lists between certain charities sec_513 was enacted during after the decision of the court of claims in dav i respondent argues that in enacting sec_513 and specifically excluding the income from mailing list transactions between charities congress has agreed with the holding of the court of claims in dav i that the mailer's list rental payment in a mailing list transaction is not a royalty that is excludable from ubti under sec_512 b we do not agree on the day of the adoption of the conference_report accompanying the bill which included sec_513 representative daniel rostenkowski d-i1l chairman of the ways_and_means_committee commented i also have discussed with congressman duncan r- tenn ranking republican member of the ways_and_means_committee the issue of whether the provision of the bill which excludes certain income from unrelated_trade_or_business income creates any inference under present law we have reached a common understanding regarding the following specific issue the question relates to section of the bill which excludes from unrelated_trade_or_business income revenues from the use of a tax-exempt organization's mailing list by another such organization section of the bill which specifically exempts certain such revenues from the tax on unrelated_business_income in the future carries no inference whatever that mailing list revenues beyond its scope or prior to its effective date should be considered taxable to an exempt_organization cong rec date additionally the general explanation provided by the staff of the joint_committee on taxation explains no inference is intended as to whether or not revenues from mailing list activities other than those described in the provision or from mailing list activities described in the provision but occurring prior to the effective date constitute unrelated_business_income staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print we conclude that the enactment of sec_513 does not require that we hold that the revenues from the rental of petitioner's mailing list during the years in issue are ubti and thus subject_to ubit ’ we have considered the parties' remaining arguments and conclude that they are without merit irrelevant or unnecessary to reach to reflect the foregoing decision will be entered for petitioner respondent also contends that the list rental payments cannot be royalties because petitioner paid development or production_costs respondent borrows those terms from the mineral royalty context and we conclude that they are not helpful to our inguiry
